Citation Nr: 1645582	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-46 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 2004 rating decision that denied service connection for residuals of a cold injury to the bilateral lower extremities and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with loss of lordosis and intravertebral disc syndrome (lumbar spine disability).

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In September 2016 and October 2016, the Veteran submitted additional evidence without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2015).  Nevertheless, as the Board is granting the full benefit sought on appeal, the Veteran will not be prejudiced by the Board considering this evidence in the first instance.

In June 2011, the RO issued a rating decision in which it denied the Veteran's claims for higher ratings for his lumbar spine disability and bilateral hearing loss.  Thereafter, he filed a notice of disagreement in July 2011; however, as will be discussed further below, a statement of the case has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the Veteran's lumbar spine disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in March 2004, the RO denied service connection for residuals of a cold injury to the bilateral lower extremities on the basis that the Veteran's service treatment records failed to demonstrate cold exposure requiring treatment.

2.  After he was notified of the decision and his appellate rights in April 2004, he expressed timely disagreement with that decision in November 2004; however, he did not file a timely substantive appeal following the issuance of the March 5005 statement of the case.

3.  The March 2004 rating decision did not properly apply governing law in effect at that time, and such error, had it not been made, would have manifestly changed the outcome.
 
4.  The evidence of record demonstrates that the Veteran's residuals of a cold injury to the bilateral lower extremities are related to his military service.


CONCLUSIONS OF LAW

1. The March 2004 rating decision that denied service connection for residuals of a cold injury to the bilateral lower extremities is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The March 2004 rating decision contained CUE and requires revision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a cold injury to the bilateral lower extremities are met, effective November 12, 2003.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision as to the Veteran's claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If an earlier decision contained CUE, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).

In order to reasonably raise a claim of CUE, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The Veteran alleges that there was CUE in a March 2004 rating decision that denied service connection for residuals of a cold injury to the bilateral lower extremities.  Specifically, he argues that the RO failed to properly consider a March 2004 VA examination that diagnosed him with residuals of a cold injury to the bilateral lower extremities, and related such diagnosis to his military service, including his service in Korea from April 1964 to April 1965.  In the July 2013 supplemental statement of the case, the AOJ denied the Veteran's claim for CUE.

The Veteran filed his claim for service connection for residuals of a cold injury to the bilateral lower extremities on November 12, 2003.  His claim was denied in a March 2004 rating decision and, at such time, the RO considered the Veteran's service treatment records, post-service VA and non-VA treatment records, and a March 2004 VA examination.  The RO determined that his service treatment records were silent for any cold injuries to his bilateral lower extremities.  

The Veteran was notified of the decision and his appellate rights in April 2004.  In November 2004, he expressed timely disagreement with that decision.  Thereafter, the RO issued a statement of the case in March 2005, but the Veteran did not file a timely substantive appeal.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, in this case, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  Specifically, although the Veteran submitted VA treatment records in April 2005, those records merely reflected ongoing treatment for residuals of a cold injury to the bilateral lower extremities, as well as the Veteran's lay statements concerning his alleged in-service injury, which is duplicative of the evidence available at the time of the March 2004 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In June 2005, the Veteran filed a petition to reopen this claim, and his petition was denied in an April 2006 rating decision on the basis that new and material evidence had not been received in order to reopen the service connection claim.  In November 2007, VA received the Veteran's petition to reopen his claim.

At the time of the March 2004 rating decision and today, to establish direct service connection, the evidence must show evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (2015).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Moreover, 38 U.S.C.A. § 1154 required VA to give due consideration to the places, types, and circumstances of a veteran's service as shown by his service records, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Finally, in Layno v. Brown, the United States Court of Appeals for Veterans Claims held that "lay witnesses are competent to provide testimony that may be sufficient to substantiate a claim of service connection for an injury," and it is error for VA "to require medical evidence to support that lay evidence."  6 Vet App. 465, 469 (1994).  The Court further held that lay witnesses are competent to testify as to symptoms or facts observed that are within the realm of his personal knowledge.  Id. at 469-470.

When the Veteran filed his claim for service connection, he argued that he suffered from residuals of a cold injury to both his bilateral lower extremities due to his military service.  Specifically, he claimed that, as a result of his service in Korea, he was exposed to extreme cold temperatures and suffered a cold injury to his feet, and that, as a result of that exposure, he currently suffered from residuals of a cold injury to the bilateral lower extremities.  See, e.g., November 2003 Statement in Support of Claim.

The evidence at the time of the March 2004 rating decision included the Veteran's service treatment records, his service personnel records, his VA and private treatment records, and a March 2004 VA examination.

The Veteran's service treatment records do not reflect any complaints associated with a cold injury to his bilateral lower extremities.  Nevertheless, his service personnel records reflect service in Korea from April 1964 to April 1965, and from November 1970 to December 1971.

An April 2001 treatment record noted the Veteran's complaint of pain in his lower extremities as well as a cold feeling and numbness in his toes.  He stated that the numbness started over the last year, and that he started to experience cold sensations primarily in the winters over the past five years.  He was diagnosed with plantar fasciitis and probable peripheral neuropathy.  Later that same month, the Veteran reported frostbite many years prior, but the specific circumstances were not recorded. 

In a July 2002 VA treatment record, the Veteran reported numbness, coldness, and pain in his feet.  He also reported partial frostbite in Korea, and said he sought treatment at the clinic.  He was diagnosed with neuropathy, rule out secondary to frostbite.

In November 2003, the Veteran submitted his claim for service connection.  He said that, while serving in Korea, he was treated for a "close call" for frostbite, and that he currently experienced pain and numbness in his feet as a result.

A November 2003 VA treatment record noted a diagnosis of neuropathy of the lower extremities.  The record also addressed the Veteran's report of a severe cold injury to his feet while service in Korea.  The treatment provider noted an impression of worsening neuropathy related to either his back or the alleged cold injury.

In March 2004, the Veteran underwent a VA examination.  He reported severe cold exposure while serving in Korea in 1965.  He stated that he started to experience some numbness in his feet and, although he sought treatment during service, his physician told him to use hots pads, socks, and hot water.  He also said that he experienced symptoms in service and following service.  After a complete examination and a review of his lay statements, the examiner diagnosed residuals of a cold injury to his bilateral feet manifested by a cold sensation.  The examiner noted that a May 2002 nerve conduction study found no evidence of peripheral neuropathy, therefore the Veteran's symptoms were not related to peripheral neuropathy.  Instead, the examiner opined that the Veteran suffered from residuals of a cold injury as a result of his military service in Korea.  The examiner noted that Korea had very cold winters.  The examiner also noted that the only symptom attributable to his cold injury was the cold sensation.

The Board finds that the March 2004 rating decision misapplied the law.  Specifically, the rating decision fails to reflect consideration of 38 U.S.C.A. § 1154(a), and the Veteran's lay statements concerning the circumstances surrounding his service.  Instead, the rating decision merely relies on the lack of evidence in his service treatment record showing treatment for a cold injury.  As noted above, lay witnesses are competent to report symptoms or facts observed that are within the realm of his personal knowledge.  Layno, supra.  The Board finds that the Veteran's report of exposure to cold and symptoms including pain in his feet are capable of lay observation.  Moreover, his service personnel records reflect that he was stationed in Korea for the winters of 1964-1965 and 1970-1971.  Thus, the Board finds that his lay statements at the time of the March 2004 denial were both competent and credible evidence of in-service cold exposure and symptoms associated with his bilateral lower extremities.  Finally, his lay statements concerning in-service cold exposure were also supported by the March 2004 VA examiner's opinion; specifically, the examiner noted that Korea was known to have very cold winters.

Accordingly, the March 2004 rating decision was clearly and unmistakably erroneous because it did not apply to appropriate statutory provisions based on the record and the law that existed at the time, and this misapplication of the law manifestly changed the outcome of the rating decision.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  At the time of the March 2004 rating decision, the evidence of record included a current diagnosis of residuals of a cold injury to the bilateral lower extremities, as well as a positive nexus opinion from a competent medical professional attributing that diagnosis to the Veteran's military service.  The basis of the denial was the lack of any evidence indicating in-service cold exposure.  As such, had the RO applied the provisions of 38 U.S.C.A. § 1154(a) correctly, each of the three elements of service would have been met.  38 C.F.R. § 3.303.

Given the facts of this case, the Board finds that there was CUE in the March 2004 rating decision, and service connection for residuals of a cold injury to the bilateral lower extremities is warranted, effective November 12, 2003, the date the Veteran's original claim for service connection was received.  38 U.S.C.A. §§ 5109A, 5110(a); 38 C.F.R. §§ 3.105, 3.400.


ORDER

CUE was demonstrated in the March 2003 rating decision.

Service connection for residuals of a cold injury to the bilateral lower extremities is granted, effective November 12, 2003.


REMAND

With regard to the issues of entitlement to increased ratings for the Veteran's lumbar spine disability and bilateral hearing loss, following a June 2011 rating decision which denied higher ratings, he submitted a timely and adequate notice of disagreement with respect to those claims in July 2011.  See 38 C.F.R. § 20.201 (2015).  However, a statement of the case has not been issued yet.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a statement of the case concerning his claims for increased ratings for his lumbar spine disability and bilateral hearing loss.  Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


